Case 2:21-cv-03254-RGK-MAR Document 26-2 Filed 06/02/21 Page 1 of 6 Page ID #:239




                               EXHIBIT B
 Case 2:21-cv-03254-RGK-MAR
    Case 2:19-cv-00088-JLS-AFMDocument 26-2
                                Document    Filed01/04/19
                                         1 Filed  06/02/21 Page
                                                            Page12ofof56 Page
                                                                          PageID
                                                                               ID#:1
                                                                                  #:240



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
6    Asset Forfeiture Section
          Federal Courthouse, 14th Floor
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
9         E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                   WESTERN DIVISION

15   UNITED STATES OF AMERICA,                 No. 2:19-CV-00088

16             Plaintiff,                      VERIFIED COMPLAINT FOR FORFEITURE

17                   v.                        21 U.S.C. § 881(a)(6)

18   $599,600.00 IN U.S. CURRENCY,             [HSI]

19             Defendant.

20

21
          Plaintiff United States of America brings this claim against
22
     defendant $599,600.00 in U.S. Currency, and alleges as follows:
23
                                 JURISDICTION AND VENUE
24
          1.    This is an in rem civil forfeiture action brought pursuant
25
     to 21 U.S.C. § 881(a)(6).
26
          2.    This Court has jurisdiction over the matter pursuant to
27
     28 U.S.C. §§ 1345 and 1355.
28
 Case 2:21-cv-03254-RGK-MAR
    Case 2:19-cv-00088-JLS-AFMDocument 26-2
                                Document    Filed01/04/19
                                         1 Filed  06/02/21 Page
                                                            Page23ofof56 Page
                                                                          PageID
                                                                               ID#:2
                                                                                  #:241



1         3.    Venue lies in this district pursuant to 28 U.S.C.

2    § 1395(b).

3                                 PERSONS AND ENTITIES

4         4.    The plaintiff in this action is the United States of

5    America.

6         5.    The defendant in this action is $599,600.00 in U.S.

7    Currency (the “defendant currency”) seized on or about August 23,

8    2017 by law enforcement officers during a traffic stop conducted at a

9    Federal Express parking lot located at 645 South Allied Way in El

10   Segundo, California of a Toyota Prius vehicle being operated by

11                   .

12        6.    The defendant currency is currently in the custody of the

13   United States Customs and Border Protection, Department of Homeland

14   Security in this District, where it will remain subject to this

15   Court’s jurisdiction during the pendency of this action.

16        7.    The interests of            may be adversely affected by these

17   proceedings.

18                            FACTS SUPPORTING FORFEITURE

19        8.    After officers observed               while operating the Toyota

20   Prius using his cellular telephone, driving slowly then speeding up

21   and making turns without signaling, officers conducted a traffic stop

22   on the vehicle on August 23, 2017.

23        9.    During the traffic stop, officers saw a large black plastic

24   bag containing a substantial amount of bundled currency situated on

25   the front floor of the passenger side of the Toyota Prius.              When

26   officers had a trained and certified narcotic detection canine

27   conduct an exterior sniff of the vehicle, the canine alerted to the

28   front and rear passenger door seams, thus indicating that those areas


                                              2
Case 2:21-cv-03254-RGK-MAR Document 26-2 Filed 06/02/21 Page 4 of 6 Page ID #:242
 Case 2:21-cv-03254-RGK-MAR
    Case 2:19-cv-00088-JLS-AFMDocument 26-2
                                Document    Filed01/04/19
                                         1 Filed  06/02/21 Page
                                                            Page45ofof56 Page
                                                                          PageID
                                                                               ID#:4
                                                                                  #:243



1         (b)   that due notice be given to all interested parties to

2    appear and show cause why forfeiture should not be decreed;

3         (c)   that this Court decree forfeiture of the defendant currency

4    to the United States of America for disposition according to law; and

5         (d)   for such other and further relief as this Court may deem

6    just and proper, together with the costs and disbursements of this

7    action.

8    DATED: January 4, 2019                NICOLA T. HANNA
                                           United States Attorney
9                                          LAWRENCE S. MIDDLETON
                                           Assistant United States Attorney
10                                         Chief, Criminal Division
                                           STEVEN R. WELK
11                                         Assistant United States Attorney
                                           Chief, Asset Forfeiture Division
12

13                                           /s/ Brent A. Whittlesey
                                           BRENT A. WHITTLESEY
14                                         Assistant United States Attorney
                                           Asset Forfeiture Section
15
                                           Attorneys for Plaintiff
16                                         UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28


                                              4
Case 2:21-cv-03254-RGK-MAR
   Case 2:19-cv-00088-JLS-AFMDocument 26-2
                               Document    Filed01/04/19
                                        1 Filed  06/02/21 Page
                                                           Page56ofof56 Page
                                                                         PageID
                                                                              ID#:5
                                                                                 #:244
